United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.G., Appellant
and
DEPARTMENT OF COMMERCE, U.S.
CENSUS BUREAU, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0171
Issued: November 29, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On November 9, 2020 appellant filed a timely appeal from an October 7, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case. 2
ISSUE
The issue is whether OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation, effective October 7, 2020, pursuant to 20 C.F.R. § 10.500(a).

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the October 7, 2020 decision, appellant submitted additional evidence to OWCP.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id

FACTUAL HISTORY
This case has previously been before the Board. 3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On August 2, 2010 appellant, then a 58-year-old census enumerator, filed a traumatic
injury claim (Form CA-1) alleging that on July 13, 2010 she sustained bruising to both knees when
she tripped and fell while in the performance of duty. She stopped work on July 14, 2010. OWCP
accepted appellant’s claim for neck, back, and knee sprains and subsequently expanded the
acceptance of her claim to include bilateral internal knee derangement, left knee medial meniscus
tear, and left knee Baker’s cyst. It paid her wage-loss compensation benefits and placed her on
the periodic rolls, effective July 3, 2011.
Appellant continued to receive medical treatment. She underwent OWCP-approved left
knee arthroscopic surgery on December 28, 2011 and right knee arthroscopic surgery on
November 6, 2013.
On July 26, 2019 OWCP referred appellant, along with a statement of accepted facts
(SOAF), a copy of the case record, and a series of questions, to Dr. William Dinenberg, a Boardcertified orthopedic surgeon, for a second opinion evaluation regarding whether she continued to
have residuals of the accepted July 13, 2010 employment injury and if she was able to return to
work. In an August 16, 2019 report, Dr. Dinenberg indicated that he had reviewed the SOAF and
noted her accepted conditions for cervical, lumbar, and bilateral knee sprains, bilateral internal
knee derangement, left knee medial meniscus tear, and left knee Baker’s cyst. On examination he
observed that appellant used a walker for ambulation and had a “very unsteady slow gait.”
Dr. Dinenberg reported that physical examination of her cervical spine revealed diffuse tenderness
to light touch throughout the paraspinous region and in the midline extending down onto the
bilateral trapezius. On physical examination of appellant’s lumbar spine, he noted tenderness to
palpation primarily in the lower paraspinous region. Examination of her bilateral knees
demonstrated positive medial and lateral joint line tenderness and no effusion, erythema, or
ecchymosis.
In response to OWCP’s questions, Dr. Dinenberg indicated that appellant’s cervical,
lumbar, and bilateral knee sprains had resolved. Regarding her bilateral knee conditions, he opined
that she remained symptomatic and explained that she had undergone two knee arthroscopic
surgeries without relief. Dr. Dinenberg also indicated that appellant suffered from degenerative
disc disease of the cervical and lumbar spines and the bilateral knees, which were not related to
the July 13, 2010 employment incident. He concluded that she could not return to her date-ofinjury position because she could not perform the duties of intermittent driving, walking, or
climbing up and down stairs, and occasional bending and stooping. Dr. Dinenberg completed a
work capacity evaluation form (OWCP-5c form) and noted “no work.”

3

Docket No. 13-0036 (issued April 9, 2013).

2

In a September 12, 2019 letter, the employing establishment, requested that OWCP obtain
a supplemental report from Dr. Dinenberg, which specifically addressed whether appellant could
return to sedentary or light-duty work.
The employing establishment also submitted a September 11, 2019 report by Dr. James
Caviness, a Board-certified occupational medicine physician, who alleged that Dr. Dinenberg’s
August 16, 2019 second opinion report was not well reasoned. Dr. Caviness noted that
Dr. Dinenberg had indicated that appellant’s subjective complaints outweighed her objective
findings and asserted that Dr. Dinenberg did not provide any medical rationale to support his
opinion that she was totally disabled from work.
On September 24, 2019 OWCP requested that Dr. Dinenberg provide a supplemental
opinion clarifying appellant’s ability to work. It specifically requested that he opine on whether
she was able to work in a sedentary or light-duty position.
In an October7, 2019 supplemental report, Dr. Dinenberg indicated that he would complete
a new OWCP-5c form to reflect the restrictions that appellant had secondary to her work-related
knee injury and that it was “probably best” to alter the restrictions rather than noting that she could
not work. In an OWCP-5c form, he noted that she could work full time with restrictions of walking
and standing for 30 minutes a day, pushing, pulling, and lifting up to 10 pounds for 3 hours a day,
and no operating a motor vehicle, squatting, kneeling, or climbing. Dr. Dinenberg further reported
“permanently sitting duties, no walk or stand [more than 15 minutes at] a time, allow to use a
walker.”
OWCP received an offer of modified assignment dated April 3, 2020. The assignment title
was “modified field representative.” The job offer letter noted that the position was a temporary
appointment, not-to-exceed 90 days, and would be available on August 4, 2020. It indicated that
appellant would work a part-time schedule, up to 20 hours per week, by telephone only from her
home. The duties of the job position required interviewing respondents to collect data required for
current surveys, one-time surveys, and special census. The physical requirements of the modifiedduty position included intermittent sitting up to 3 to 4 hours per day, intermittent repetitive
movements, including keyboarding, up to 1 to 2 hours per day, intermittent walking and standing
up to 30 minutes per day, but no more than 15 minutes at a time, lifting, carrying, pushing, and
pulling up to five pounds for less than 15 minutes per day, intermittent reaching up to 30 minutes
per day, bending and turning up to 15 minutes per day, and no stooping, squatting, kneeling,
climbing, and driving.
On May 4, 2020 the employing establishment confirmed that the job offer for a modified
field representative position remained available.
On May 4, 2020 OWCP informed appellant that it found the April 3, 2020 job offer suitable
and in accordance with the work restrictions provided by Dr. Dinenberg. It noted that the
employing establishment confirmed that the position remained open and available to her. OWCP
advised appellant that an employee who refuses an offer of suitable work without reasonable cause
is not entitled to further compensation for total wage loss. It afforded her 30 days to accept the
assignment and report to duty or provide a written explanation of her reasons for not accepting the
assignment.

3

In a June 5, 2020 letter, OWCP advised appellant that she had an additional 30 days to
respond to its May 4, 2020 letter and submit additional evidence.
In a July 7, 2020 letter, appellant asserted that any job offered was unfit due to her
deteriorating health conditions and physical requirements. She submitted medical reports
previously of record dated 2010 through 2018, previous correspondence with OWCP, postal
service tracking information, and copies of prior OWCP decisions.
On August 25, 2020 the employing establishment confirmed that the April 3, 2020 job
offer remained available.
On August 26, 2020 OWCP issued another letter, which informed appellant that the
April 3, 2020 job offer was found suitable and remained open and available to her. It provided her
an additional 30 days to accept the position or provide her reasons for refusal in writing.
In a September 18, 2020 letter, appellant noted her disagreement with OWCP’s August 26,
2020 letter. She asserted that the history provided was inaccurate and also described the
inconsistencies and inaccuracies she had with Dr. Dinenberg’s examination and report. Appellant
submitted various medical reports previously of record dated from 2011 to 2017.
By decision dated October 7, 2020, OWCP terminated appellant’s wage-loss
compensation, effective that date, pursuant to 20 C.F.R. § 10.500(a).
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of compensation benefits. 4
OWCP regulations at 20 C.F.R. § 10.500(a) provides in relevant part:
“(a) Benefits are available only while the effects of a work -related condition
continue. Compensation for wage loss due to disability is available only for any
periods during which an employee’s work-related medical condition prevents him
or her from earning the wages earned before the work-related injury. For example,
an employee is not entitled to compensation for any wage loss claimed on a [Form]
CA-7 to the extent that evidence contemporaneous with the period claimed on a
[Form] CA-7 establishes that an employee had medical work restrictions in place;
that light duty within those restrictions was available; and that the employee was
previously notified in writing that such duty was available. Similarly, an employee
receiving continuing periodic payments for disability was not prevented from
earning the wages earned before the work-related injury if the evidence establishes
that the employing [establishment] had offered, in accordance with OWCP

4

T.C., Docket No. 20-1163 (issued July 13, 2021); A.D., Docket No. 18-0497 (issued July 25, 2018); S.F., 59
ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

4

procedures, a temporary light-duty assignment within the employee’s work
restrictions.”5
When it is determined that an employee is no longer totally disabled from work and is on
the periodic rolls, OWCP’s procedures provide that the claims examiner should evaluate whether
the evidence of record establishes that light-duty work was available within his or her restrictions.
The claims examiner should provide a pretermination or prereduction notice if appellant is being
removed from the periodic rolls. 6 When the light-duty assignment either ends or is no longer
available, the claimant should be returned to the periodic rolls if medical evidence supports
continued disability.7
OWCP’s procedures further advise: “If there still would have been wage loss if the
claimant had accepted the light-duty assignment, the claimant remains entitled to compensation
benefits based upon the temporary actual earnings WEC [wage-earning capacity] calculation (just
as if he/she had accepted the light-duty assignment).”8
ANALYSIS
The Board finds that OWCP failed to meet its burden of proof to terminate appellant’s
wage-loss compensation benefits, effective October 7, 2020, pursuant to 20 C.F.R. § 10.500(a).
By decision dated October 7, 2020, OWCP terminated appellant’s wage-loss compensation
benefits, pursuant to 20 C.F.R. § 10.500(a), based on the opinion of Dr. Dinenberg, the second
opinion examiner.
In an August 16, 2019 report, Dr. Dinenberg provided examination findings and opined
that appellant’s accepted cervical, lumbar, and bilateral knee sprains had resolved. He further
reported that she continued to suffer residuals of her bilateral knee conditions and opined that she
could not return to her date-of-injury position. Dr. Dinenberg completed an OWCP-5c form and
noted “no work.” In a supplemental October 7, 2019 report, he indicated that it was “probably
best” to alter appellant’s work restrictions on the OWCP-5c form rather than indicating that she
could not work. Dr. Dinenberg completed a new OWCP-5c form with restrictions of walking and
standing for 30 minutes a day, pushing, pulling, and lifting up to10 pounds for 3 hours a day, and
no operating a motor vehicle, squatting, kneeling, or climbing.
The Board finds, however, that Dr. Dinenberg’s opinion was conclusory in nature and did
not contain sufficient medical reasoning to establish that appellant was capable of working in a
modified-duty, sedentary position. 9 Rationalized medical evidence must include rationale
5

20 C.F.R. § 10.500(a).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to Work, Chapter 2.814.9(c)(1)
(June 2013).
7

Id.

8

Id. at Chapter 2.814.9(c)(8).

9

See C.G., Docket No. 20-0808 (issued April 23, 2021); J.W., Docket No. 19-1014 (issued October 24, 2019).

5

explaining how the physician reached the conclusion he or she is supporting. 10 Dr. Dinenberg did
not provide medical explanation as to how appellant’s physical examination findings established
that she was capable of working sedentary duty or how she was capable of working even though
he determined that she continued to suffer residuals of her work-related bilateral knee conditions.11
He merely noted that it was “probably best” to alter her work restrictions even though he had
previously reported that she was totally disabled from work. Inconsistent and contradictory reports
from the same physician lack probative value. 12 Accordingly, the Board finds that Dr. Dinenberg’s
report lacks sufficient medical reasoning to establish that appellant was capable of working in a
modified-duty, sedentary position.
Once OWCP undertook development of the record, it was required to complete
development of the record by procuring medical evidence that would resolve the relevant issue in
the case.13 As it did not request that Dr. Dinenberg provide a supplemental opinion clarifying his
opinion, the Board finds that OWCP did not meet its burden of proof in terminating appellant’s
wage-loss compensation benefits based on his reports.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s wageloss compensation benefits, effective October 7, 2020, pursuant to 20 C.F.R. § 10.500(a).

10

B.B., Docket No. 19-1102 (issued November 7, 2019); Beverly A. Spencer, 55 ECAB 501 (2004).

11

See C.B., Docket No. 20-0629 (issued May 26, 2021); G.G., Docket No. 20-0513 (issued January 12, 2021).

12

See J.O., Docket No. 19-0850 (issued October 22, 2020); K.S., Docket No. 11-2071 (issued April 17, 2012);
Cleona M. Simmons, 38 ECAB 814 (1987).
13

See J.F., Docket No. 17-1716 (issued March 1, 2018).

6

ORDER
IT IS HEREBY ORDERED THAT the October 7, 2020 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: November 29, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

